USDC IN/ND case 2:20-cr-00144-PPS-APR document 31 filed 03/10/21 page 1 of 2


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
      Plaintiff,                             )
                                             )
      v.                                     )   Cause No. 2:20-CR-144-PPS-APR
                                             )
DIONTE JOHNSON,                              )
                                             )
      Defendant.                             )

                                        ORDER

      This matter is before me on the findings and recommendation of Magistrate

Judge Andrew P. Rodovich relating to defendant Dionte Johnson’s agreement to enter a

plea of guilty to Count 1 of the indictment, pursuant to Rule 11 of the Federal Rules of

Criminal Procedure. [DE 25.] Following a hearing on the record on March 8, 2021 [DE

30], Judge Rodovich found that defendant understands the charges, his rights, and the

maximum penalties; that defendant is competent to plead guilty; that there is a factual

basis for defendant’s plea; that the defendant knowingly and voluntarily entered into

his agreement to enter a plea of guilty; and that defendant's change of plea hearing

could not be delayed without serious harm to the interests of justice. Judge

Rodovich recommends that the Court accept defendant’s plea of guilty and proceed to

impose sentence. Both parties waived any objections to Judge Rodovich’s findings and

recommendation.

      ACCORDINGLY:
USDC IN/ND case 2:20-cr-00144-PPS-APR document 31 filed 03/10/21 page 2 of 2


        Having reviewed the Magistrate Judge’s findings and recommendation

concerning defendant Dionte Johnson’s plea of guilty, to which no objection has been

filed, the Court hereby ADOPTS the findings and recommendation [DE 30] in their

entirety.

        Defendant Dionte Johnson is adjudged GUILTY of Count 1 of the indictment.

        The sentencing hearing is set for June 24, 2021 at 9:30 a.m. Hammond/Central

time.

        SO ORDERED.

        ENTERED: March 10, 2021.

                                               /s/ Philip P. Simon
                                               PHILIP P. SIMON, JUDGE
                                               UNITED STATES DISTRICT COURT
